Motion for reconsideration of decision dated December 8, 1983 [98 AD2d 871], granted, without costs, and upon reconsideration, the last two paragraphs of said decision are amended to read as follows: 11 “However, we disagree with Special Term’s conclusion that petitioner is entitled to attorney’s fees in the CPLR article 78 proceeding. There is clearly no statutory authority under section 17 for attorney’s fees in connection with the bringing of an article 78 proceeding, nor does this proceeding fit within the allowance provisions of CPLR 8303. I “Judgment modified, on the law, without costs, by reversing so much thereof as awarded counsel fees in the CPLR article 78 proceeding, and, as so modified, affirmed.” 11 The ordering paragraph of this court’s order entered January 24, 1984, is amended to read as follows: “ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as awarded counsel fees in the CPLR article 78 proceeding, and, as so modified, affirmed.” Mahoney, P. J., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.